DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on {DATE}.  The objections to the drawings have been withdrawn. The 35 USC 112 rejections have been partially withdrawn. Claims 1-6, 17, 19-20 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “determining the condition to enable or disable the wheel hub generator; and determining the condition to use the wheel hub generator to assist vehicle braking”. However it is unclear what are the metes and bounds of the claim. Claim 20 recites “the condition” and the claim recites  to enable or disable the wheel hub generator… to use the wheel hub generator to assist vehicle braking". However, the claim does not define what the "the condition". Thus, the metes and bounds of the claim are unclear. There is no way of determining what structure is required to have the system to operate in the condition, nor what is happening on these conditions. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations). The term “the condition” also lacks antecedent basis and for examination purposes is interpreted to be -- a condition --.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusignuolo et al (US 20150121923) in view of Larson et al (US 20210197645).
Regarding claim 1, Rusignuolo teaches a hybrid power conversion system for an air conditioned transport vehicle (20, 24, 22, Fig. 7) comprising: a plurality of refrigeration components (34) for heating and/or cooling a refrigerated volume (26); a battery (102) storing electrical power to be provided to at least one of the plurality of refrigeration components (paragraph 0019); at least one supplemental power source (104) providing electrical power (paragraph 0016);  and a power converter (101) converting the total available DC power to a total AC power, the total AC power provided to at least one of the plurality of refrigeration components (paraph 0019-0020); wherein the battery provides all the electrical power required for all operations of the at least one of the plurality of refrigeration components (102 provide power to the compressor 106 and fans 108, paragraph 0019) and the hybrid power conversion system does not include a refrigeration system engine (engine and alternator have been removed, paragraph 0019) but fails to explicitly teach a charger to combine the electrical power provided by the at least one supplemental power source and provide a combined DC output to the battery to provide a total available DC power for the refrigeration components.
However Larson teaches a charger (charge controller, claim 15, Fig. 3) to combine the electrical power provided by the at least one supplemental power source and provide a combined DC (claim 15, paragraph 0047) output to the battery (142) to provide a total available DC power for the refrigeration components (claim 15) to provide a standalone mobile refrigeration that employs a plurality of power options for refrigeration which need not rely on a dedicated combustion-based source provides a tractor trailer or box truck with the capacity to transport perishable loads by leveraging and storing power gathered from passive sources such as solar and incidental sources such as the electrical generation capacity of the native vehicle charging and starting system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Rusignuolo to include a charger to combine the electrical power provided by the at least one supplemental power source and provide a combined DC output to the battery to provide a total available DC power for the refrigeration components in view of the teachings of Larson to provide a standalone mobile refrigeration that employs a plurality of power options for refrigeration which need not rely on a dedicated combustion-based source provides a tractor trailer or box truck with the capacity to transport perishable loads by leveraging and storing power gathered from passive sources such as solar and incidental sources such as the electrical generation capacity of the native vehicle charging and starting system.
Regarding claim 2, the combined teachings teach the at least one supplemental power source comprises a solar panel (212 of Larson, solar panels, paragraph 0016 of Rusignuolo).
Regarding claim 3, the combined teachings teach at least one supplemental power source comprises at least one of a regenerative braking system (regenerative brakes, paragraph 0016 of Rusignuolo).
Regarding claim 6, the combined teachings teach the power converter comprises at least one of a power inverter (101 of Larson).
Regarding claims 17, 19, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusignuolo et al (US 20150121923) in view of Larson et al (US 20210197645) and in further view of Bell (US 20140208795).
Regarding claim 4, the combined teachings teach the invention as described above but fails to explicitly teach the at least one supplemental power source comprises a fuel cell pack.
However, Bell teaches at least one supplemental power source comprises a fuel cell pack (105) to efficiently charge the batteries. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a at least one supplemental power source comprises a fuel cell pack in view of the teachings of Bell to efficiently charge the battery.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusignuolo et al (US 20150121923) in view of Larson et al (US 20210197645) and in further view of Wordsworth et al (US 8295950).
Regarding claim 5, the combined teachings teach the invention as described above but fails to explicitly teach the at least one supplemental power source comprises a generator operatively coupled to an engine of a tractor towing the refrigerated transport vehicle.
However, Wordsworth teaches at least one supplemental power source comprises a generator (20) operatively coupled to an engine (12) of a tractor (10) towing the refrigerated transport vehicle (150) to provide an efficient a power management system for managing the generation and use of power on the refrigerated truck. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teaching to include at least one supplemental power source comprises a generator operatively coupled to an engine of a tractor towing the refrigerated transport vehicle in view of the teachings of Wordsworth to provide an efficient a power management system for managing the generation and use of power on the refrigerated truck.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusignuolo et al (US 20150121923) in view of Larson et al (US 20210197645) and in further view of Perreault (US 20140060097).
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach the at least one supplemental power source is the wheel hub generator
However, Perreault teaches the at least one supplemental power source is a wheel hub generator system (generator, paragraph 0015) to efficiently charge the battery.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of he combined teaching to include at least one supplemental power source comprises at least one of a regenerative braking system and a wheel hub generator system in view of the teachings of Perreault to efficiently charge the battery.
Regarding claim 20, in view of indefiniteness, it is noted that although the preamble of the claim is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763